DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-33 are pending and have been examined in this application. This communication is the first action on the merits. As of the date of this application, the Information Disclosure Statement (IDS) filed on 03/08/2019 has been taken into account.

Election/Restrictions
Applicant’s election without traverse of Species 2 in the reply filed on 12/04/2020 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-13, 15-21, 23-24, and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gottlieb (US Patent No. 7,086,436).
Regarding Claim 1, Gottlieb discloses a leg comprising: an outer surface (Gottlieb: Fig. 2-3; 28a); an inner surface (Gottlieb: Fig. 2-3; 28b) opposite the outer surface; a first wall (Gottlieb: Fig. 2-3; 66) extending from the outer surface to the inner surface; a second wall (Gottlieb: Fig. 2-3; 68) coupled to the first wall and extending from the outer surface to the inner surface; a first seam (Gottlieb: Fig. 2-3; 62) formed in the inner surface; and a second seam (Gottlieb: Fig. 2-3; 60) spaced apart from the first seam and formed in the inner surface, the second seam forming a first non-parallel angle with the first seam and a second non-parallel angle with the first wall (Gottlieb: Fig. 1).
Regarding Claim 2, Gottlieb discloses the leg of claim 1, wherein the first non-parallel angle is equal to the second non-parallel angle (Gottlieb: Fig. 1).
Regarding Claim 4, Gottlieb discloses the leg of claim 1, wherein the inner surface (Gottlieb: Fig. 2-3; 28b) defines a multi-sided pyramidal shape (Gottlieb: Fig. 5).
Regarding Claim 5, Gottlieb discloses the leg of claim 1, wherein the first seam (Gottlieb: Fig. 2-3; 62) includes a first proximal portion (Gottlieb: Annotated Fig. 16A; P) and a first distal portion (Gottlieb: Annotated Fig. 16A; D) extending from the first proximal portion, and wherein the first proximal portion forms a third non-parallel angle with the first distal portion (see note). [Note: As the specific side, plane, axis of the claimed portions with which the angles are being taken from has not been defined, any respective portion of the seams on the proximal or distal ends of the leg in Gottlieb can be utilized. One having ordinary skill in the art would understand that end portions having shapes which form non-parallel angles reads on the claim, as shown in Annotated Fig. 16A. Furthermore, as the seams of Gottlieb are formed as an angled shape (Fig. 2-3) one angled side of a proximal portion clearly forms a non-parallel angle with the opposing angled side of a distal portion.]
Regarding Claim 6, Gottlieb discloses the leg claim 5, wherein the second seam (Gottlieb: Fig. 2-3; 60) includes a second proximal portion (Gottlieb: Annotated Fig. 16A; P) and a second distal portion (Gottlieb: Annotated Fig. 16A; D) extending from the second proximal portion, and wherein the second proximal portion forms a fourth non-parallel angle with the second distal portion (see claim 5 note).
Claim 7, Gottlieb discloses the leg of claim 6, wherein the outer surface (Gottlieb: Fig. 2-3; 28a) includes a proximal outer portion (Gottlieb: Annotated Fig. 4; Po) and a distal outer portion (Gottlieb: Annotated Fig. 4; Do), the proximal outer portion extending between the first proximal portion and the second proximal portion (Gottlieb: Annotated Fig. 16A; P), the distal outer portion extending between the proximal outer portion, the first distal portion, and the second distal portion (Gottlieb: Annotated Fig. 16A; D), and wherein the proximal outer portion forms a fifth non-parallel angle with the distal outer portion (Gottlieb: Annotated Fig. 4).
Regarding Claim 8, Gottlieb discloses the leg of claim 7, wherein the proximal outer portion (Gottlieb: Annotated Fig. 4; Po) defines a pyramidal cross- sectional shape (Gottlieb: Fig. 4-6).
Regarding Claim 9, Gottlieb discloses the leg of claim 8, wherein the distal outer portion (Gottlieb: Annotated Fig. 4; Do) defines a shape having a uniform cross-sectional area (Gottlieb: Fig. 5).
Regarding Claim 10, Gottlieb discloses the leg of claim 1, wherein the outer surface (Gottlieb: Fig. 2-3; 28a) defines a pyramidal shape.

Regarding Claim 11, Gottlieb discloses a leg extending from a proximal end to a distal end, the leg comprising: a first wall (Gottlieb: Fig. 2-3; 66) extending from the proximal end to the distal end; a second wall (Gottlieb: Fig. 2-3; 68) coupled to the first wall and extending from the proximal end to the distal end; a first seam (Gottlieb: Fig. 2-3; 62) spaced apart from the first wall and the second wall and extending from the proximal end to the distal end; a second seam (Gottlieb: Fig. 2-3; 60) spaced apart from the first seam, the first wall, and the second wall and extending from the proximal end to the distal end; and an outer surface (Gottlieb: Fig. 2-3; 28a) including a first segment (Gottlieb: Annotated Fig. 1; S1) extending between the first wall and the first seam, a second segment (Gottlieb: Annotated Fig. 1; S2) extending between (Gottlieb: Annotated Fig. 1; S3) extending between the second seam and the second wall, wherein the first segment, the second segment, and the third segment define a pyramidal cross-sectional shape extending from the proximal end to the distal end (Gottlieb: Fig. 4-6).
Regarding Claim 12, Gottlieb discloses the leg of claim 11, wherein the second seam (Gottlieb: Fig. 2-3; 60) forms a first non-parallel angle with the first seam and a second non-parallel angle with the first wall.
Regarding Claim 13, Gottlieb discloses the leg of claim 12, wherein the first non-parallel angle is equal to the second non- parallel angle (Gottlieb: Fig. 1).
Regarding Claim 15, Gottlieb discloses the leg of claim 11, further comprising an inner surface (Gottlieb: Fig. 2-3; 28b) opposite the outer surface and defining a multi-sided pyramidal shape (Gottlieb: Fig. 5-6).
Regarding Claim 16, Gottlieb discloses the leg of claim 11, wherein the first seam (Gottlieb: Fig. 2-3; 62) includes a first proximal portion and a first distal portion extending from the first proximal portion, and wherein the first proximal portion forms a first non-parallel angle with the first distal portion (see claim 5 note).
Regarding Claim 17, Gottlieb discloses the leg of claim 16, wherein the second seam (Gottlieb: Fig. 2-3; 60) includes a second proximal portion and a second distal portion extending from the second proximal portion, and wherein the second proximal portion forms a second non-parallel angle with the second distal portion (see claim 5 note).
Regarding Claim 18, Gottlieb discloses the leg of claim 17, wherein the outer surface includes a first distal outer portion (Gottlieb: Annotated Fig. 1; D1) extending from the first segment (Gottlieb: Annotated Fig. 1; S1), a second distal outer portion (Gottlieb: Annotated Fig. 1; D2) extending from the second segment (Gottlieb: Annotated Fig. 1; S2), and a third distal outer portion (Gottlieb: Annotated Fig. 1; D3) extending from the third segment (Gottlieb: Annotated Fig. 1; S3), and wherein the first segment forms a third non-parallel angle with the first distal outer portion.
Regarding Claim 19, Gottlieb discloses the leg of claim 18, wherein the first, second, and third distal outer portions (Gottlieb: Annotated Fig. 1; D1-D3) define a shape having a uniform cross-sectional area (Gottlieb: Fig. 5).

Regarding Claim 20, Gottlieb discloses a leg comprising a substrate including a first proximal segment (Gottlieb: Annotated Fig. 1; S1), a second proximal segment (Gottlieb: Annotated Fig. 1; S2), and a third proximal segment (Gottlieb: Annotated Fig. 1; S3), the second proximal segment hingedly coupled to the first proximal segment along a first seam (Gottlieb: Fig. 2-3; 62), the third proximal segment hingedly coupled to the second proximal segment along a second seam (Gottlieb: Fig. 2-3; 60), the first seam forming a first non-parallel angle with the second seam.
Regarding Claim 21, Gottlieb discloses the leg of claim 20, wherein the first proximal segment (Gottlieb: Annotated Fig. 1; S1) is coupled to the third proximal segment (Gottlieb: Annotated Fig. 1; S3) along a third seam forming a second non-parallel angle with the second seam, the first non-parallel angle being equal to the second non-parallel angle.
Regarding Claim 23, Gottlieb discloses the leg of claim 20, wherein the first proximal segment (Gottlieb: Annotated Fig. 1; S1) includes a first proximal outer surface, the second proximal segment (Gottlieb: Annotated Fig. 1; S2) includes a second proximal outer surface, and the third proximal segment (Gottlieb: Annotated Fig. 1; S3) includes a third proximal outer surface, and wherein the first, second, and third proximal outer surfaces define a varying cross-sectional area.
Regarding Claim 24, Gottlieb discloses the leg of claim 23, wherein the varying cross-sectional area defines a pyramid (Gottlieb: Fig. 4-6; S1).
Claim 31, Gottlieb discloses the leg of claim 20, wherein the substrate include a base layer (Gottlieb: Fig. 2-3; 12) and a laminate layer (Gottlieb: Fig. 2-3; 28).
Regarding Claim 32, Gottlieb discloses the leg of claim 31, wherein the base layer (Gottlieb: Fig. 2-3; 12) defines a channel (Gottlieb: Fig. 4-5; 71).
Regarding Claim 33, Gottlieb discloses the leg of claim 20, wherein the first proximal segment (Gottlieb: Annotated Fig. 1; S1) is coupled to the third proximal segment (Gottlieb: Annotated Fig. 1; S3) along a third seam forming a second non-parallel angle with the first seam.

    PNG
    media_image1.png
    575
    959
    media_image1.png
    Greyscale

I: Gottlieb; Annotated Fig. 1

    PNG
    media_image2.png
    308
    852
    media_image2.png
    Greyscale

II: Gottlieb; Annotated Fig. 4

    PNG
    media_image3.png
    378
    946
    media_image3.png
    Greyscale

III: Gottlieb; Annotated Fig. 16A

Claims 20, 25-28, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon et al. (US Patent No. 3,863,832).
Regarding Claim 20, Gordon discloses a leg comprising a substrate including a first proximal segment (Gordon: Fig. 2; 12-13), a second proximal segment (Gordon: Fig. 2; 14-15), and a third proximal segment (Gordon: Fig. 2; 16-19), the second proximal segment hingedly coupled to the first proximal segment along a first seam (Gordon: Fig. 2; 52), the third proximal segment hingedly coupled to the second proximal segment along a second seam (Gordon: Fig. 2; 54), the first seam forming a first non-parallel angle with the second seam.
Claim 25, Gordon discloses the leg of claim 20, further comprising: a first distal segment (Gordon: Fig. 2; 32) hingedly coupled to the first proximal segment and having a first distal wall and a second distal wall parallel to the first distal wall; a second distal segment (Gordon: Fig. 2; 34) hingedly coupled to the second proximal segment and having a third distal wall and a fourth distal wall parallel to the third distal wall; and a third distal segment (Gordon: Fig. 2; 36, 38) hingedly coupled to the third proximal segment and having a fifth distal wall and a sixth distal wall parallel to the fifth distal wall.
Regarding Claim 26, Gordon discloses the leg of claim 25, wherein the first distal wall is coupled to the sixth distal wall, the second distal wall is coupled to the third distal wall, and the fourth distal wall is coupled to the fifth distal wall (Gordon: Fig. 1).
Regarding Claim 27, Gordon discloses the leg of claim 25, wherein the first distal segment (Gordon: Fig. 2; 32) includes a first distal outer surface, the second distal segment (Gordon: Fig. 2; 34) includes a second distal outer surface, and the third distal segment (Gordon: Fig. 2; 36, 38) includes a third distal outer surface, and wherein the first, second, and third distal outer surfaces defining a uniform cross-sectional area.
Regarding Claim 28, Gordon discloses the leg of claim 27, wherein the uniform cross-sectional area defines a rectangle (Gordon: Fig. 1).
Regarding Claim 30, Gordon discloses the leg of claim 25, further comprising an endcap (Gordon: Fig. 1; 29) coupled to one or more of the first distal segment (Gordon: Fig. 2; 32), the second distal segment (Gordon: Fig. 2; 34), or the third distal segment (Gordon: Fig. 2; 36, 38), such that the endcap, the first distal segment, the second distal segment, and the third distal segment define an enclosed leg.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gottlieb (US Patent No. 7,086,436).
Regarding Claim 3, Gottlieb discloses the leg of claim 2, but fails to explicitly disclose a first non-parallel angle that is five degrees.
Gottlieb discloses the claimed invention, except for the specific angle recited in claims 3, 14, and 22. However, it would have been considered obvious to one of ordinary skill in the art at the time the invention was filed to select an angle of 5 degrees with the motivation of having an alternate design for a tapered leg (Gottlieb: Col. 1, Ln.47-59), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Furthermore, paragraph [0114] of the specification indicates that the angle “may be between one and ten degrees” indicating that the specific angle of five is not critical to the function of the structure and only determines the amount of taper produced in the assembled product.
Claim 14 is rejected, as set forth in the rejection of claim 3.
Claim 22 is rejected, as set forth in the rejection of claim 3.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US Patent No. 3,863,832) in view of Dixon-Garrett et al. (US Pub. No. 2010/0019021).
Regarding Claim 29, Gordon discloses the leg of claim 25, but fails to disclose a polyurethane adhesive disposed between the first distal segment and the first proximal (Dixon-Garret: Fig. 3; 41, 43) disposed between the distal and the proximal segments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure in Gordon with the adhesive from Dixon-Garret, with a reasonable expectation of success, in order to provide an adhesive that secures the layers of the substrate together which can withstand high temperatures for prolonged periods of time, thereby increasing the durability of the substrate (Dixon-Garret: [0030]).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631